MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00025-CR

                          LARRY JAMES SOLOMON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

      Appeal from the 339th District Court of Harris County (Tr. Ct. No. 1356492)

TO THE 339TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 5th day of May, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
      The cause heard today by the Court is an appeal from the judgment signed
      by the court below on December 19, 2013. After inspecting the record of the
      court below, it is the opinion of this Court that there is no reversible error in
      the judgment. It is therefore CONSIDERED, ADJUDGED, and
      ORDERED that the judgment of the court below be affirmed.

      The Court orders that this decision be certified below for observance.

      Judgment rendered May 5, 2015.
       Judgment rendered by panel consisting of Justices Keyes, Bland, and
       Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 11, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT